Citation Nr: 1222708	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  08-14 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to a disability rating in excess of 20 percent for lumbar strain.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to December 1971 and from September 1973 to June 1982.  The first period included service in Vietnam.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought.  

Under Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability is raised by the record.  In light of the lumbar strain rating claim decision below, and other evidence on file, the record here raises the issue of entitlement to TDIU.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim, which for the purpose of clarity is listed as a separate issue on the title page.     

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's lumbar strain is manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less, or by favorable ankylosis of the entire thoracolumbar spine, or by incapacitating episodes having a total duration of at least four weeks in the last year.

2.  The Veteran's lumbar strain has been productive of neurologic impairment of the left lower extremity that results in disability analogous to no more than mild incomplete paralysis of the sciatic nerve; however the preponderance of the evidence shows that the disability is not productive of moderate incomplete paralysis, or worse symptoms, of the left lower extremity sciatic nerve.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for lumbar strain have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243 (2011).

2.  The criteria for a separate 10 percent disability rating for left lower extremity radiculopathy associated with low back disability, have been met effective January 3, 2006.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this decision, VA's duty to notify was satisfied by way of letters sent between January 2006 and August 2009.  Those letters fully addressed the notice elements.  Specifically, such letters in combination informed the Veteran of what evidence was required to substantiate his lumbar strain rating claim and of his and VA's respective duties for obtaining evidence.  The RO has also provided adequate notice of how disability ratings and effective dates are assigned.  

VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Board finds that all necessary development has been accomplished and the Board will proceed with appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, and VA and private treatment records.  The Veteran was afforded VA examinations regarding the increased rating claim on appeal.  The Board finds that such VA examinations and opinions obtained are in combination adequate to decide the issue as they include examination and are predicated on a review of the complete record, to include the Veteran's service and post-service treatment records.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and in combination, provided a complete rationale, relying on and citing to the records reviewed.  Therefore, the Board finds that findings from these examination reports are adequate for the purposes of deciding the claim on appeal regarding the lumbar strain rating claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Merits of the Increased Disability Rating Claim

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis and when raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

More recently, in Mitchell v. Shinseki the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  

Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board observes that the Court has noted that when rating spine disabilities under the revised criteria, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).  

The Court has held that in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in deciding the claim here, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record over the period since the claim was filed. 
 
VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  

The Veteran's statements describing the symptoms of his service-connected disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2011).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

Under VA's Rating Schedule, the applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  The designated code for vertebral fracture disability is Diagnostic Code 5235.

The RO has evaluated the appealed disability rating under rating criteria for evaluating the musculoskeletal system.  The Veteran's service-connected lumbar strain is currently rated  as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Under VA's Rating Schedule, the applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula), no matter which spine-related diagnostic code applies.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Under VA's Rating Schedule, disabilities of the spine, are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2011).

Under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating; unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  Id. 

The notes listed below apply to the General Rating Formula for Diseases and Injuries of the Spine: Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  (See also 38 C.F.R. § 4.71a, Plate V).

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  

For purposes of evaluation under Diagnostic Code 5243 (Intervertebral Disc Syndrome), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2011).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).

The Veteran seeks a disability rating in excess of the 20 percent rating in effect for his lumbar strain.  There are no separate disability ratings in effect for neurologic impairment associated with the lumbar strain.  Consideration of any associated objective neurologic abnormalities is inherent in the evaluation of the claim on appeal for a disability rating in excess of 20 percent currently in effect for the lumbar strain.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.   
 
Therefore, as part of the current appeal the Board has considered any separately evaluated objective neurologic abnormalities associated with the lumbar strain.  The Board has reviewed the pertinent competent evidence of record including VA and private treatment records, and the reports of  VA examinations.  The treatment records do not contain evidence materially inconsistent with the evidence contained in the comprehensive VA examination reports.

The Board has reviewed the pertinent competent evidence of record throughout the appeal period from date of claim for increase on January 3, 2006.  

1.  Musculoskeletal Low Back Disability Evaluation Based on Range of Motion

The Board has reviewed the evidence of record throughout the appeal period as reflected in the findings contained in the reports of VA examinations and other medical records on file.  The clinical records reviewed include reports of relevant VA examinations conducted in February 2006 and April 2009.  Relevant VA and private treatment records are dated since the January 2006 claim through September 2009.

As the Veteran's lumbar strain is currently evaluated as 20 percent disabling on the basis of range of motion, to warrant a rating in excess of that rating, the evidence must show findings productive of forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  On review of the record, the Board finds that none of the medical or other competent evidence on file contains findings productive of forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  

Notably, when examined in February 2006, the examiner made findings specifically that there was no ankylosis including of the thoracolumbar spine.  The active ranges of motion of the thoracolumbar spine were recorded as flexion from zero to 70 degrees; extension from zero to 20 degrees; left and right rotation to 30 degrees; and left and right bending to 30 degrees.  There was a notation indicating pain began at the endpoints.  The examiner noted that repetitive flexion and extension against gravity was met with increased pain, fatigue, weakness and lack of endurance but not a decrease in the range of motion above that range listed above.

At the April 2009 VA examination, active ranges of motion of the thoracolumbar spine were recorded as flexion from zero to 90 degrees; extension from zero to 20 degrees; left and right rotation and left and right flexion were all to 30 degrees.  There was objective evidence of pain following repetitive motion, but there was no additional limitations in range of motion after three repetitions.

The remainder of the clinical record, as reflected in VA treatment records, is not inconsistent with the above VA examinations' findings.

Based on the foregoing, such evidence does not provide for a disability rating in excess of 20 percent for the low back disability on the basis of limitation of motion at any time during the appeal period.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; Hart v. Mansfield, 21 Vet. App. 505 (2007).

On review of the totality of the competent medical evidence on file regarding the Veteran's low back symptomatology, a rating in excess of 20 percent is not warranted based on range of motion at any time during the appeal period.  None of the findings would warrant a disability rating in excess of 20 percent for any period under consideration based on range of motion, even with consideration of factors established under DeLuca.  Id.

2.  Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

The evidence also does not show any evidence of incapacitating episodes to any extent that would warrant an evaluation on that basis in excess of the current 20 percent rating in effect during the appeal period since January 3, 2006.  At the February 2006 VA examination the Veteran reported having had three episodes of incapacitation when he had to stay on bed rest as recommended by a physician.  At the April 2009 VA examination the report notes that there were no incapacitating episodes of spine disease.  

None of the evidence shows that there are incapacitating episodes having a total duration of at least four weeks during any past 12 month period.  Thus, none of the evidence shows any significant extent of incapacitating episodes so as to warrant a rating in excess of the current 20 percent in effect, on the basis of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4,71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2011).  

3.  Associated Lower Extremity Neurologic Symptoms

As discussed below, the evidence indicates that the Veteran has radiculopathy involving the left lower extremity associated with his lumbar spine disability.  The Veteran does not claim and the evidence does not suggest, however, that he has any right lower extremity neurological symptoms associated with the service-connected lumbar spine disability.  Thus, as right lower extremity neurologic symptoms are not shown, the following analysis concerns only the left lower extremity.

As provided in Note (1) above, the Board is directed to evaluate any associated objective neurological abnormalities under an appropriate diagnostic code.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2011).  The maximum rating that may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor. Id.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520 (2011).  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which are mild, moderate, and moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  Further, Diagnostic Code 8620 refers to neuritis of the sciatic nerve and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

At the February 2006 VA examination the Veteran reported that he had low back pain with radiation to the posterior aspect of the left lower extremity and his left buttock.  He reported that the pain was similar to a toothache with burning sensation, which he considered to be ranked as a five or six with periods of flare-ups when the pain becomes moderate to severe as often as every day and is sometimes all day or until he takes medication and applies moist heat to the lower back.  

On examination the thoracolumbar and lumbosacral spine revealed a spasticity of the paravertebral muscles, and radiated pain to the left buttock and left lower extremity, at the posterior aspect of the left thigh.  Compression of the sciatic notch on the left was painful to palpation associated with a left sciatic irritation.  Neurologic examination showed that sensation was decreased in the L5-S1 dermatomal distribution of the left lower extremity with decreased motor strength, but no muscle atrophy was found.  Lower extremities strength was 5/5 on the right and 4/5 on the left side.  Deep tendon reflexes were 1+, equal and bilateral, on both lower extremities.  Straight leg raising test or Lasegue's sign was strongly positive on the left side.  After examination the report contains a diagnosis of low back syndrome, left sciatica irritation.

At the April 2009 VA examination, the Veteran reported complaints of numbness and paresthesias but no leg or foot weakness, falls, or unsteadiness.  The examiner stated that these symptoms were related to the service-connected low back disability.  The Veteran reported he had pain in the low center of the spine with radiation of shooting pain to the inside aspect of the left leg from the buttocks to the knee.  On motor examination of the hip, knee, ankle and toes, results were all 5/5, and muscle tone was normal with no muscle atrophy.  On sensory examination of the lower extremities, sensation was normal.  On reflex examination all findings of the lower extremities were normal.  After examination, the diagnosis was lumbar strain. 

The Veteran is competent to provide evidence regarding the radicular-like symptoms in the left lower extremity, and as to the level of severity of pain or numbness he perceives in the lower extremities.  38 C.F.R. § 3.159(a)(2).  The findings described in the VA examination reports discussed above are consistent with the Veteran's complaints of radicular symptoms originating from the lumbosacral spine area into the left lower extremity.

As discussed above, however, the medical findings are shown to consist essentially of only sensory involvement.  Further, there is no evidence of any atrophy, or other such organic changes of the lower extremities.  The involvement is primarily sensory.  On that basis, the Board finds that the evidence is productive of disability analogous to mild incomplete paralysis.  The preponderance of the evidence is against granting a disability rating greater than 10 percent for the left lower extremity, for neurologic manifestations associated with the lumbar strain.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The lay and medical evidence as discussed above does not show that the impairment of the left lower extremity is productive of more than mild incomplete paralysis of the sciatic nerve.  There is no evidence that the impairment approximates moderate or a greater degree of impairment in the left lower extremity.  

4.  Other Potentially Related Objective Neurologic Abnormalities

There is no evidence of any other objective neurologic abnormalities associated with the service-connected lumbar strain.  The reports of the February 2006 and April 2009 VA examinations show that the Veteran explicitly denied having any rectal or bladder dysfunction, erectile dysfunction, or urinary incontinence, urgency, retention, or frequency.  He also denied any nocturia, fecal incontinence, obstipation.  There is no other evidence to the contrary.

Based on the foregoing, the preponderance of the evidence is against a finding of other neurologic abnormalities (other than of the left lower extremity) being associated with the service-connected low back disability.  The competent evidence does not show and the Veteran has not claimed having any other objective neurologic abnormalities associated with the low back disability, so as to warrant a separate evaluation on that account.  

5.  Conclusions

As to the grant here, in light of Hart v. Mansfield, the Board has considered whether a staged rating is appropriate at any time during the entire period under consideration beyond what is decided here.  In this case, however, the medical evidence associated with the relevant period does not include any that would warrant an evaluation in excess of the rating increase granted here for the period since January 3, 2006.  See Hart supra.  As such any additional staged ratings are not warranted for that disability.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the rating criteria contemplate the Veteran's low back disability claim decided here.  The Veteran has not described any unusual or exceptional features associated with his low back disability and associated lower extremity neuropathies.  The rating criteria are therefore adequate to evaluate the disability, and referral for consideration of extraschedular rating is not warranted.  


ORDER

A disability rating in excess of 20 percent for lumbar strain is denied. 

A schedular disability rating of 10 percent for radiculopathy of the left lower extremity associated with lumbar strain, is granted from January 3, 2006, subject to the law and regulations governing payment of monetary benefits.



REMAND

As noted in the introduction above, when evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  Here, the evidence supports a finding that the Veteran may be unemployed due, at least in part if not altogether, to symptoms of his service-connected low back strain, or in combination with his other service-connected disabilities.  

A remand is necessary with respect to the claim of entitlement to TDIU.  Notably, in light of the rating decision above, the Veteran meets the combined schedular rating for TDIU under 38 C.F.R. § 4.16(a) (2011).  In reports of VA examinations in 2009 the Veteran reported that he had not been employed for several years, implicating various reasons for unemployment including  service-connected disability.  There is no evidence to establish that the Veteran has a current employment that is more than part-time or marginal employment.  Marginal employment shall not be considered substantially gainful employment for purposes of determining entitlement to TDIU.  See 38 C.F.R. § 4.16(a).

In addition, in a March 2012 written brief presentation, the Veteran's representative asserted that the Veteran's service-connected posttraumatic stress disorder (PTSD) should be evaluated at a higher level than the current 50 percent rating now in effect.  The Board construes this assertion to be a claim for an increased rating for PTSD.  The issue of entitlement to a disability rating in excess of 50 percent for PTSD has been raised, but has not been adjudicated by the RO.  Generally, the Board would refer this matter to the RO for consideration in the first instance.  Here, however, the adjudication of the claim of entitlement to a disability rating in excess of 50 percent for PTSD may impact the TDIU claim presently before the Board as part of the lumbar strain rating claim.  Thus, the Board finds that the PTSD rating claim must be remanded to the RO for initial consideration because it is inextricably intertwined with the Veteran's TDIU claim.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Further, pursuant to VA's duty to assist, VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  The Board finds that pursuant to VA's duty to assist VA must obtain a medical opinion to determine whether it is at least as likely as not that his service-connected disabilities separately or in combination render him unable to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

None of the VA examination reports on file adequately address the question of whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either alone or in the aggregate, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  As such, a remand is required.  Colayong.

On remand, the RO should conduct all appropriate notification and development, to include providing the Veteran with proper notice under VCAA, obtaining any pertinent outstanding treatment records, and obtaining a medical opinion to determine whether it is at least as likely as not that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  After all appropriate development has been completed the Veteran's TDIU claim should be adjudicated based on all evidence of record.

Finally, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims files.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Since the claims file is being returned to the RO, the file should be updated to include VA treatment records not on file.  See 38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board reviewed Virtual VA records, which did not reveal any medical records material to the claim.  Any medical records subsequently added to Virtual VA records not in the physical claims file should be added there by placing a paper copy in the claims file.  Any private treatment records not on file and pertaining to the TDIU claim should also be obtained prior to any examination.
 
Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011) that includes an explanation as to the information or evidence needed to establish a claim for TDIU and provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a higher rating for his PTSD.

2.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his service-connected disabilities relevant to the TDIU claim.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment not already in the claims file, to specifically include any such records from the VA including any stored in Virtual VA computer-based files but not yet in the claims file.  Associate all obtained records (paper copies) with the claims folders.

3.  Notify the Veteran that he may submit statements from him and others describing the nature, extent and severity of his PTSD and the impact of his service-connected disabilities on his ability or inability to work.

4.  The Veteran should be afforded a VA psychiatric examination to determine the extent and severity of his PTSD.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score and discuss the impact of the Veteran's psychiatric disability on his ability to work.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

5.  After completion of the above development, schedule the Veteran for a VA examination to determine the aggregate impact, extent and severity of his service-connected disability to determine whether he is able to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The claims folder must be made available and reviewed by the examiner all necessary tests should be conducted.  

Then the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either alone or in the aggregate, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

For this purpose, notify the examiner that the Veteran's service-connected disabilities currently consist of (1) posttraumatic stress disorder; (2) lumbar strain; (3) radiculopathy of the left lower extremity associated with lumbar strain, (4) tinnitus; (5) residuals, fracture right humerus; and (6) right ear hearing loss.  

Only the service-connected disabilities can be considered in rendering the opinion as to the Veteran's employability.  If the examiner finds that he or she is unable to provide any portion of the requested opinion without resorting to speculation, he or she should give the reasons and bases for this determination and identify any outstanding evidence that may enable him or her to provide the requested opinions.  All findings and conclusions, and the rationale for all opinions expressed by the examiner should be provided in a legible report.

6.  Then adjudicate the Veteran's claim for a higher rating for his PTSD and then consider his claim of entitlement to a TDIU.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


